Case 1:20-cv-01229-CFC-JLH Document 13-1 Filed 12/07/20 Page 1 of 2 PageID #: 461




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

 WSOU Investments, LLC d/b/a
 Brazos Licensing and Development,

                 Plaintiff,
                                             C.A. No. 20-01229-CFC
       v.

 Xilinx, Inc.,
                 Defendant.

                              WORD COUNT CERTIFICATION

        The undersigned hereby certifies that Defendant Xilinx, Inc.’s Opening Brief

  in Support of its Partial Motion to Dismiss contains 4,207 words (exclusive of the

  cover page, table of contents, table of authorities, and signature block) in Times

  New Roman 14-point font, counted using Microsoft Word’s word count feature.



   Dated: December 7, 2020                      YOUNG CONAWAY STARGATT &
                                                TAYLOR, LLP
   OF COUNSEL:
                                                /s/ Anne Shea Gaza
   Hilda C. Galvan                              Anne Shea Gaza (No. 4093)
   JONES DAY                                    Robert M. Vrana (No. 5666)
   2727 North Harwood Street                    Beth A. Swadley (No. 6331)
   Dallas, TX 75201-1515                        Rodney Square
   (214) 969-4556                               1000 North King Street
   hcgalvan@jonesday.com                        Wilmington, DE 19801
                                                (302) 571-6600
   David B. Cochran                             agaza@ycst.com
   JONES DAY                                    rvrana@ycst.com
   North Point 901 Lakeside Avenue              bswadley@ycst.com
   Cleveland, Ohio 44114-1190

                                            1
Case 1:20-cv-01229-CFC-JLH Document 13-1 Filed 12/07/20 Page 2 of 2 PageID #: 462




  (216) 586-7029                            Attorneys for Xilinx, Inc.
  dcochran@jonesday.com

  Thomas W. Ritchie
  JONES DAY
  77 West Wacker, Suite 3500
  Chicago, Illinois 60601-1692
  (312) 269-4003
  twritchie@jonesday.com




                                        2
